Chief Justice                                                                                                          Clerk
James T.Worthen                                                                                                        Cathy S.Lusk

                                      Twelfth Court of Appeals
Justices                                                                                                               Chief Staff Attorney
Sam Griffith                                                                                                           Margaret Hussey
Brian Hoyle




           Wednesday, June 15,2011


           Ms. Tina M. Price                                                 Mr. Barry L. Spencer Jr.
           2111 West Arkansas Lane                                           Asst. District Attorney
           Suite 212                                                         109 W.Corsicana Street
           Arlington, TX 76013                                               Suite 103
                                                                             Athens, TX 75751

           RE:       Case Number:                        12-10-00151-CR
                     Trial Court Case Number:           C-16,376

           Style: Dakota Crutchfield
                     v.

                     The State of Texas                               . j•

           Enclosed is a copy of the Memorandum Opinion issued this date in the above styled and
           numbered cause. Also enclosed is a copy of the court's judgment.

           Very truly yours,

           CATHY S. LUSK, CLERK


           By:     KtfjUJlA, MjL
                 Katrina McClenny, Chief Depu# Clerk

           CC:            Hon. John Ovard
                          Judge Mark A. Calhoon
                          Ms. Jean Godwin




                 1517West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity,
                                                    Upshur, Van Zandt and Wood Counties
                                                        www.12thcoa.courts.state.tx.us